[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
At a hearing on this motion, counsel for the defendant stated on the record that he was mistaken in reciting in this motion a series of statements in the first two paragraphs. In these statements he alleged that this court pre-tried this case, made comments, and heard accusations by and between the parties.
This was not the case and was not the setting in which this court proceeded to trial.
As for the motion itself, the court finds no merit to the defendant's allegations of bias. The defendant offered no evidence of statements or conduct during the trial even suggesting that the case had been pre-judged or that the court displayed favoritism toward the plaintiff
The statements which the defendant finds objectionable were made after CT Page 4865 trial in a Memorandum of Decision. In rendering a decision, comments by the court are appropriate to explain its action.
The defendant's interpretation of the facts differ with that of the court. His remedy is an appeal.
The motion for a new trial is denied.
____________________ Anthony V. DeMayo, Judge Trial Referee